PER' CURIAM.
A trial was had on two counts in the indictment. On the first the plaintiff in error was acquitted, and on the second convicted. The .second count is good in form and substance, and the assignments of error in relation thereto are not well taken. The verdict thereon is fully supported by the evidence, all of which has .been submitted to this-court by the plaintiff in error in support of his motion in the court below to direct a verdict. ;On the entire record we find no’ reversible error, and the judgment of the Circuit Court is affirmed.